ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
J&J Maintenance, Inc.                          ) ASBCA Nos.        61498, 61499
                                               )
Under Contract No.      W912DY-13-D-0018       )

APPEARANCES FOR THE APPELLANT:                    Adam K. Lasky, Esq.
                                                  Howard W. Roth III, Esq.
                                                   Oles Morrison Rinker & Baker, LLP
                                                   Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Kathryn R. Sommerkamp, Esq.
                                                  Garry L. Brewer, Esq.
                                                  Steven W. Feldman, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 28, 2020



                                               J. REID PROUTY
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61498, 61499, Appeals of J&J
Maintenance, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 28, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals